

116 HR 1732 IH: Furthering American Security by Tempering Environmental Regulations Act
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1732IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Johnson of South Dakota introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 to specify that
			 the waiver authority under such Act includes the National Environmental
			 Policy Act of 1969 and the Endangered Species Act of 1973 for purpose of
			 construction of physical barriers along border, and for other purposes.
	
 1.Short titleThis Act may be cited as the Furthering American Security by Tempering Environmental Regulations Act or the FASTER Act. 2.Waiver authority to include the National Environmental Policy Act of 1969 and Endangered Species Act of 1973 for purpose of construction of physical barriers along borderParagraph (1) of section 102(c) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) is amended by inserting , including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), after waive all legal requirements.
		